DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/26/22 have been fully considered but they are not persuasive. 
          Regarding amended claim 1 and similar independent claims 11 and 12, Applicant argues that reference Khan does not disclose providing different outputs indicative of different devices based on whether a task is to be performed by a first or second device, and as such, argues that Khan as well as references Halash and Seo, fails to disclose limitation “in accordance with a determination that the task is to be performed by the second electronic device: provide, with the first electronic device, a second audio output including the indication of the task and an indication of the second electronic device” as recited in the claims and further that the references fail to disclose  limitation recited in dependent claims 2-3, 7, 11-13, 15, 19, 21 and 25 as a result (Amendment, pg. 11, sec. III A – pg. 13, first para.).
         Examiner respectfully disagrees as Khan discloses (para. [0294]) determining that a second different device is to perform a task when a first device expected to perform the task cannot perform the task (i.e., a determination that the task is to be performed by the second electronic device), and wherein the first device (i.e. the expected device) plays audio indication “OK. I will show you the pictures on your PC” corresponding to identifying a task of displaying pictures on the PC/second electronic device (i.e. audio output including the indication of the task and an indication of the second electronic device), and as a result, limitation “in accordance with a determination that the task is to be performed by the second electronic device: provide, with the first electronic device, a second audio output including the indication of the task and an indication of the second electronic device”.
          Regarding dependent claims 4, 8-10, 14, 16-18, 20, 22-24 and 26 rejected with additional references Igoe and Marshall, Applicant argues that Igoe and Marshall fail to teach the deficiencies of Khan as argued above, and as such cannot teach limitations recited in the dependent clams (Amendment, pg. 13, sec. B – C).
          Examiner respectfully disagrees as argued above for Khan for the independent claims, and absent any argument as to why the cited portions of Igoe and Marshall fail to disclose limitations recited in the dependent claims, Examiner maintains the rejection of the dependent claims are appropriate.
         Regarding new claims 25-27, Applicant argues that even if Khan’s confirmation output of a default setting constitutes the claimed “indication of the task and an indication of the first electronic device”, Khan does not disclose that “the first
audio output further includes an indication that the task is to be performed by the first or second electronic device”, and as such argues that the claims are in condition for immediate allowance (Amendment, pg. 14-15).
        Examiner respectfully disagrees as upon review of the cited portion of Khan, it is immediately apparent that a particular device provides the audio prompt “Ok, I’m setting your phone to play music…” (para. [0109]) when a user repeatedly provides the command to play music up to n times or the like in a row (i.e., the prompt is provided in response to user issuing a command for the task of playing music for an example 5th time) by the particular device. Given the prompt includes the task to be performed (i.e., play music) as well as the device to perform the task (i.e., phone), with the condition for outputting the prompt being the determination that the task is to be performed by the particular device, Khan discloses “wherein the first audio output further includes an indication that the task is to be performed by the first electronic device”. Khan further discloses when it is determined that the initial device cannot perform a task, the device performs a handoff to a second device (i.e. PC) to perform the task, while outputting audio indication “OK. I will show you the pictures on your PC” (para. [0294]), corresponding to limitation “and wherein the second audio output further includes an indication that the task is to be performed by the second electronic device” as further required by new claims 27-29.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7, 11-13, 15, 19, 21, 25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Halash et al US PGPUB 2015/0243283 A1 (“Halash”) in view of Seo et al US PGPUB 2013/0204967 A1 (“Seo”) and Khan et al US PGPUB 2016/0155443 A1 (“Khan”)
                Per Claim 1, Halash discloses a non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device (para. [0010]), cause the electronic device to:
                  receive, at a first electronic device, data indicative of a task, wherein the task is associated with an audio input (the HMI 110 receives input provided to the computer 105…, para. [0013]-[0015])
                  in accordance with a determination that the task is to be performed by the first electronic device: perform the task with the first electronic device (para. [0042]; para. [0045]); and
                 in accordance with a determination that the task is to be performed by the second electronic device: cause data indicative of the task to be transmitted to the second electronic device (para. [0019]-[0020]; para. [0042]-[0046]) 
                Halash does not explicitly disclose to: determine, by the first electronic device, a display size requirement for the task, identify, by the first electronic device, a second electronic device from a plurality of electronic devices based on a display size of the second electronic device and the display size requirement, wherein identifying the second electronic device includes determining that the display size of the second electronic device meets the display size requirement, determine that a display size of the first electronic device meets the display size requirement or in response to a determination that both the display size of the first electronic device and the display size of the second electronic device meet the display size requirement, determine, with the first electronic device and based on one or more rules of a plurality of prioritization rules whether the first electronic device or the second electronic device is to perform the task, wherein the one or more rules of the plurality of prioritization rules are based on a display size of the first electronic device and the display size of the second electronic device
                   However, these features are taught by Seo:
                  determine, by the first electronic device, a display size requirement for the task (para. [0037]; para. [0039]; para. [0044]; para. [0063]; The portable terminal compares the characteristic of the external device with the service interoperation device preference predetermined in accordance with the characteristics of the service…, para. [0065]-[0067]; TABLE 3; para. [0069]-[0071]; when the service interoperation device preference is a large display output device, the portable terminal recommends external display output devices having an output unit larger than a predetermined size as the service interoperation devices…, para. [0072]); 
                 identify, by the first electronic device, a second electronic device from a plurality of electronic devices based on a display size of the second electronic device and the display size requirement, wherein identifying the second electronic device includes determining that the display size of the second electronic device meets the display size requirement (para. [0037]; para. [0039]; TABLE 3; para. [0069]-[0072]);
                determine, by the first electronic device, that a display size of the first electronic device meets the display size requirement (The portable terminal 100 provides a service such as movie playback…, para. [0036]-[0037]; para. [0045]-[0046])
                in response to a determination that both the display size of the first electronic device and the display size of the second electronic device meet the display size requirement, determine, with the first electronic device and based on one or more rules of a plurality of prioritization rules whether the first electronic device or the second electronic device is to perform the task, wherein the one or more rules of the plurality of prioritization rules are based on a display size of the first electronic device and the display size of the second electronic device (TABLE 3; para. [0036]-[0037]; para. [0045]-[0046]; para. [0067]-[0072]; para. [0084])
           Halash in view of Seo does not explicitly disclose in accordance with a determination the task is to be performed by the first electronic device: provide, with the first electronic device, a first audio output including an indication of the task and an indication of the first electronic device or in accordance with a determination that the task is to be performed by the second electronic device: provide, with the first electronic device, a second audio output including the indication of the task and an indication of the second electronic device
           However, these features are taught by Khan:
           in accordance with a determination the task is to be performed by the first electronic device: provide, with the first electronic device, a first audio output including an indication of the task and an indication of the first electronic device (para. [0106]; if a user consistently and repeatedly explicitly specifies a particular device for a task, the device can be set as the preferred device for the task…"Would you like your phone to be the default for playing music?"). The user can also be informed that the setting has been made (e.g., "OK.  I'm setting your phone to play music …, para. [0109]; para. [0197]; para. [0246]; para. [0357]); 
           in accordance with a determination that the task is to be performed by the second electronic device: provide, with the first electronic device, a second audio output including the indication of the task and an indication of the second electronic device (para. [0100]; if a user consistently and repeatedly explicitly specifies a particular device for a task, the device can be set as the preferred device for the task…, para. [0109]; if a device that is determined to be the expected device cannot perform the desired task of a command phrase, a different device can respond. The expected device can perform a handoff and play an indication that the handoff is taking place (e.g., “OK. I will show you the pictures on your PC”)…, para. [0294], PC indicated as second device when first device cannot perform task, suggesting limitation)
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Seo with the medium of Halash in arriving at to “determine, by the first electronic device, a display size requirement for the task”, “identify, by the first electronic device, a second electronic device from a plurality of electronic devices based on a display size of the second electronic device and the display size requirement, wherein identifying the second electronic device includes determining that the display size of the second electronic device meets the display size requirement”, determine, by the first electronic device, that a display size of the first electronic device meets the display size requirement” or “in response to a determination that both the display size of the first electronic device and the display size of the second electronic device meet the display size requirement, determine, with the first electronic device and based on one or more rules of a plurality of prioritization rules whether the first electronic device or the second electronic device is to perform the task, wherein the one or more rules of the plurality of prioritization rules are based on a display size of the first electronic device and the display size of the second electronic device”, as well as to combine the teachings of Khan with the medium of Halash in view of Seo in arriving at to “in accordance with a determination the task is to be performed by the first electronic device: provide, with the first electronic device, a first audio output including an indication of the task and an indication of the first electronic device or in accordance with a determination that the task is to be performed by the second electronic device: provide, with the first electronic device, a second audio output including the indication of the task and an indication of the second electronic device”, because such combination would have resulted in providing a high quality and rich user experience by allowing the user to interoperate the portable terminal with external devices (Seo, para. [0034]; para. [0037]) as well as in informing a user of a setting of a preferred device as well as to avoid surprising the user and give the user the opportunity to redirect a task to another device (Khan, para. [0109]; para. [0130]).
              Per Claim 2, Halash in view of Seo and Khan discloses the non-transitory computer-readable storage medium of claim 1, 
                 Halash discloses wherein causing the data indicative of the task to be provided to a second electronic device comprises: providing data indicative of the task to a third electronic device (para. [0007]; para. [0020]; para. [0046])
             Per Claim 3, Halash in view of Seo and Khan discloses the non-transitory computer-readable storage medium of claim 1, 
                Halash discloses wherein receiving comprises: receiving, at a microphone of the first electronic device, the audio input (para. [0013]); and
                in response to receipt of the audio input, generating, with the first electronic device, the data indicative of the task based at least in part on the received audio input (para. [0014]; para. [0031]).
             Per Claim 7, Halash in view of Seo and Khan discloses the non-transitory computer-readable storage medium of claim 1, 
               Khan disclose wherein one or more rules of the plurality of prioritization rules are based on prior use of the first electronic device and the second electronic devices (para. [0117]-[0120]; para. [0122]).
                Per Claim 11, Halash discloses a method of identifying an electronic device from a plurality of electronic devices for performing a task (para. [0015]), the method comprising:
               receiving, at a first electronic device, data indicative of a task, wherein the task is associated with an audio input (para. [0013]-[0015])
               in accordance with a determination that the task is to be performed by the first electronic device, performing the task with the first electronic device (para. [0042]; para. [0045]); and
              in accordance with a determination that the task is to be performed by the second electronic device, causing data indicative of the task to be transmitted to the second electronic device (para. [0042]; para. [0046])
              Halash does not explicitly disclose determining, by the first electronic device, a display size requirement for the task, identifying, by the first electronic device, a second electronic device from a plurality of electronic devices based on a display size of the second electronic device and the display size requirement, wherein identifying the second electronic device includes determining that the display size of the second electronic device meets the display size requirement, determining that a display size of the first electronic device meets the display size requirement or in response to a determination that both the display size of the first electronic device and the display size of the second electronic device meet the display size requirement, determining, with the first electronic device and based on one or more rules of a plurality of prioritization rules whether the first electronic device or the second electronic device is to perform the task, wherein the one or more rules of the plurality of prioritization rules are based on a display size of the first electronic device and the display size of the second electronic device
                   However, these features are taught by Seo:
                  determining, by the first electronic device, a display size requirement for the task (para. [0037]; para. [0039]; para. [0044]; para. [0063]; The portable terminal compares the characteristic of the external device with the service interoperation device preference predetermined in accordance with the characteristics of the service…, para. [0065]-[0067]; TABLE 3; para. [0069]-[0071]; when the service interoperation device preference is a large display output device, the portable terminal recommends external display output devices having an output unit larger than a predetermined size as the service interoperation devices…, para. [0072]); 
                 identifying, by the first electronic device, a second electronic device from a plurality of electronic devices based on a display size of the second electronic device and the display size requirement, wherein identifying the second electronic device includes determining that the display size of the second electronic device meets the display size requirement (para. [0037]; para. [0039]; TABLE 3; para. [0069]-[0072]);
                determining by the first electronic device, that a display size of the first electronic device meets the display size requirement (The portable terminal 100 provides a service such as movie playback…, para. [0036]-[0037]; para. [0045]-[0046])
                in response to a determination that both the display size of the first electronic device and the display size of the second electronic device meet the display size requirement, determining, with the first electronic device and based on one or more rules of a plurality of prioritization rules whether the first electronic device or the second electronic device is to perform the task, wherein the one or more rules of the plurality of prioritization rules are based on a display size of the first electronic device and the display size of the second electronic device (TABLE 3; para. [0036]-[0037]; para. [0045]-[0046]; para. [0067]-[0072]; para. [0084])
             Halash in view of Seo does not explicitly disclose in accordance with a determination the task is to be performed by the first electronic device: provide, with the first electronic device, a first audio output including an indication of the task and an indication of the first electronic device or in accordance with a determination that the task is to be performed by the second electronic device: provide, with the first electronic device, a second audio output including the indication of the task and an indication of the second electronic device
           However, these features are taught by Khan:
           in accordance with a determination the task is to be performed by the first electronic device: provide, with the first electronic device, a first audio output including an indication of the task and an indication of the first electronic device (para. [0106]; if a user consistently and repeatedly explicitly specifies a particular device for a task, the device can be set as the preferred device for the task…"Would you like your phone to be the default for playing music?"). The user can also be informed that the setting has been made (e.g., "OK.  I'm setting your phone to play music …, para. [0109]; para. [0197]; para. [0246]; para. [0357]); 
           in accordance with a determination that the task is to be performed by the second electronic device: provide, with the first electronic device, a second audio output including the indication of the task and an indication of the second electronic device (para. [0100]; if a user consistently and repeatedly explicitly specifies a particular device for a task, the device can be set as the preferred device for the task…, para. [0109]; if a device that is determined to be the expected device cannot perform the desired task of a command phrase, a different device can respond. The expected device can perform a handoff and play an indication that the handoff is taking place (e.g., “OK. I will show you the pictures on your PC”)…, para. [0294], PC indicated as second device when first device cannot perform task, suggesting limitation)
                It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Seo with the device of Halash in arriving at “determining, by the first electronic device, a display size requirement for the task”, “identifying, by the first electronic device, a second electronic device from a plurality of electronic devices based on a display size of the second electronic device and the display size requirement, wherein identifying the second electronic device includes determining that the display size of the second electronic device meets the display size requirement”, “determining by the first electronic device, that a display size of the first electronic device meets the display size requirement” or “in response to a determination that both the display size of the first electronic device and the display size of the second electronic device meet the display size requirement, determining, with the first electronic device and based on one or more rules of a plurality of prioritization rules whether the first electronic device or the second electronic device is to perform the task, wherein the one or more rules of the plurality of prioritization rules are based on a display size of the first electronic device and the display size of the second electronic device”, as well as to combine the teachings of Khan with the device of Halash in view of Seo in arriving at “in accordance with a determination the task is to be performed by the first electronic device: provide, with the first electronic device, a first audio output including an indication of the task and an indication of the first electronic device or in accordance with a determination that the task is to be performed by the second electronic device: provide, with the first electronic device, a second audio output including the indication of the task and an indication of the second electronic device”, because such combination would have resulted in providing a high quality and rich user experience by allowing the user to interoperate the portable terminal with external devices (Seo, para. [0034]; para. [0037]) as well as in informing a user of a setting of a preferred device as well as to avoid surprising the user and give the user the opportunity to redirect a task to another device (Khan, para. [0109]; para. [0130]).
          Per Claim 12, Halash discloses an electronic device (Abstract), comprising:
                one or more processors (para. [0008]);
                a memory (para. [0010]); and
               one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors (para. [0010]; para. [0051]-[0052]), the one or more programs including instructions for:
               receiving, at a first electronic device, data indicative of a task, wherein the task is associated with an audio input (para. [0013]-[0015]);
               in accordance with a determination that the task is to be performed by the first electronic device, performing the task with the first electronic device (para. [0042]; para. [0045]); and
              in accordance with a determination that the task is to be performed by the second electronic device, causing data indicative of the task to be transmitted to the second electronic device (para. [0042]; para. [0046])
                Halash does not explicitly disclose determining, by the first electronic device, a display size requirement for the task, identifying, by the first electronic device, a second electronic device from a plurality of electronic devices based on a display size of the second electronic device and the display size requirement, wherein identifying the second electronic device includes determining that the display size of the second electronic device meets the display size requirement, determining that a display size of the first electronic device meets the display size requirement or in response to a determination that both the display size of the first electronic device and the display size of the second electronic device meet the display size requirement, determining, with the first electronic device and based on one or more rules of a plurality of prioritization rules whether the first electronic device or the second electronic device is to perform the task, wherein the one or more rules of the plurality of prioritization rules are based on the display size of the first electronic device and the display size of the second electronic device
                   However, these features are taught by Seo:
                  determining, by the first electronic device, a display size requirement for the task (para. [0037]; para. [0039]; para. [0044]; para. [0063]; The portable terminal compares the characteristic of the external device with the service interoperation device preference predetermined in accordance with the characteristics of the service…, para. [0065]-[0067]; TABLE 3; para. [0069]-[0071]; when the service interoperation device preference is a large display output device, the portable terminal recommends external display output devices having an output unit larger than a predetermined size as the service interoperation devices…, para. [0072]); 
                 identifying, by the first electronic device, a second electronic device from a plurality of electronic devices based on a display size of the second electronic device and the display size requirement, wherein identifying the second electronic device includes determining that the display size of the second electronic device meets the display size requirement (para. [0037]; para. [0039]; TABLE 3; para. [0069]-[0072]);
                determining by the first electronic device that a display size of the first electronic device meets the display size requirement (The portable terminal 100 provides a service such as movie playback…, para. [0036]-[0037]; para. [0045]-[0046])
                in response to a determination that both the display size of the first electronic device and the display size of the second electronic device meet the display size requirement, determining, with the first electronic device and based on one or more rules of a plurality of prioritization rules whether the first electronic device or the second electronic device is to perform the task, wherein the one or more rules of the plurality of prioritization rules are based on a display size of the first electronic device and the display size of the second electronic device (TABLE 3; para. [0036]-[0037]; para. [0045]-[0046]; para. [0067]-[0072]; para. [0084])
                Halash in view of Seo does not explicitly disclose in accordance with a determination the task is to be performed by the first electronic device: provide, with the first electronic device, a first audio output including an indication of the task and an indication of the first electronic device or in accordance with a determination that the task is to be performed by the second electronic device: provide, with the first electronic device, a second audio output including the indication of the task and an indication of the second electronic device
           However, these features are taught by Khan:
           in accordance with a determination the task is to be performed by the first electronic device: provide, with the first electronic device, a first audio output including an indication of the task and an indication of the first electronic device (para. [0106]; if a user consistently and repeatedly explicitly specifies a particular device for a task, the device can be set as the preferred device for the task…"Would you like your phone to be the default for playing music?"). The user can also be informed that the setting has been made (e.g., "OK.  I'm setting your phone to play music …, para. [0109]; para. [0197]; para. [0246]; para. [0357]); 
           in accordance with a determination that the task is to be performed by the second electronic device: provide, with the first electronic device, a second audio output including the indication of the task and an indication of the second electronic device (para. [0100]; if a user consistently and repeatedly explicitly specifies a particular device for a task, the device can be set as the preferred device for the task…, para. [0109]; if a device that is determined to be the expected device cannot perform the desired task of a command phrase, a different device can respond. The expected device can perform a handoff and play an indication that the handoff is taking place (e.g., “OK. I will show you the pictures on your PC”)…, para. [0294], PC indicated as second device when first device cannot perform task, suggesting limitation)
                It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Seo with the device of Halash in arriving at “determining, by the first electronic device, a display size requirement for the task”, “identifying, by the first electronic device, a second electronic device from a plurality of electronic devices based on a display size of the second electronic device and the display size requirement, wherein identifying the second electronic device includes determining that the display size of the second electronic device meets the display size requirement”, “determining by the first electronic device that a display size of the first electronic device meets the display size requirement” or “in response to a determination that both the display size of the first electronic device and the display size of the second electronic device meet the display size requirement, determining, with the first electronic device and based on one or more rules of a plurality of prioritization rules whether the first electronic device or the second electronic device is to perform the task, wherein the one or more rules of the plurality of prioritization rules are based on the display size of the first electronic device and the display size of the second electronic device”, as well as to combine the teachings of Khan with the device of Halash in view of Seo in arriving at “in accordance with a determination the task is to be performed by the first electronic device: provide, with the first electronic device, a first audio output including an indication of the task and an indication of the first electronic device or in accordance with a determination that the task is to be performed by the second electronic device: provide, with the first electronic device, a second audio output including the indication of the task and an indication of the second electronic device”, because such combination would have resulted in providing a high quality and rich user experience by allowing the user to interoperate the portable terminal with external devices (Seo, para. [0034]; para. [0037]) as well as in informing a user of a setting of a preferred device as well as to avoid surprising the user and give the user the opportunity to redirect a task to another device (Khan, para. [0109]; para. [0130]).
          Per Claim 13, Halash in view of Seo and Khan discloses the non-transitory computer-readable storage medium of claim 1, 
                 Khan discloses wherein one or more rules of the plurality of prioritization rules are based on a mobility capability of the first electronic device and a mobility capability of the second electronic device (a device can record physical activity.  Such recorded activity can then be used for device arbitration to select a single device to respond to the user, perform a task, or the like.  Such activity can be derived from hardware sensors.  For example, physical movement of a device…, para. [0080]; para. [0093]-[0095]; para. [0117]-[0128]).
         Per Claim 15, Halash in view of Seo and Khan discloses the method of claim 11, 
                Method claim 15 and medium claim 7 are related as Method and the medium of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 15 is similarly rejected under the same rationale as applied above with respect to claim 7.
          Per Claim 19, Halash in view of Seo and Khan discloses the method of claim 11, 
                Method claim 19 and medium claim 13 are related as Method and the medium of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 19 is similarly rejected under the same rationale as applied above with respect to claim 13.
              Per Claim 21, Halash in view of Seo and Khan discloses the electronic device of claim 12, 
                 Device claim 21 and medium claim 7 are related as Device and the medium of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 21 is similarly rejected under the same rationale as applied above with respect to claim 7.    
           Per Claim 25, Halash in view of Seo and Khan discloses the electronic device of claim 12, 
                Device claim 25 and medium claim 13 are related as Device and the medium of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 25 is similarly rejected under the same rationale as applied above with respect to claim 13.
          Per Claim 27, Halash in view of Seo and Khan discloses the non-transitory computer-readable storage medium of claim 1, 
             Khan discloses wherein the first audio output further includes an indication that the task is to be performed by the first electronic device, and wherein the second audio output further includes an indication that the task is to be performed by the second electronic device (para. [0109]; para. [0197]; para. [0246]; para. [0294]; para. [0357]).
         Per Claim 28, Halash in view of Seo and Khan discloses the method of claim 11, 
              Khan discloses wherein the first audio output further includes an indication that the task is to be performed by the first electronic device, and wherein the second audio output further includes an indication that the task is to be performed by the second electronic device (para. [0109]; para. [0197]; para. [0246]; para. [0294]; para. [0357]).
         Per Claim 29, Halash in view of Seo and Khan discloses the electronic device of claim 12, 
            Khan discloses wherein the first audio output further includes an indication that the task is to be performed by the first electronic device, and wherein the second audio output further includes an indication that the task is to be performed by the second electronic device (para. [0109]; para. [0197]; para. [0246]; para. [0294]; para. [0357]).

4.            Claims 8-10, 14, 16-18, 20, 22-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Halash in view of Seo and Khan as applied to claims 1, 11 and 12 above, and further in view of Igoe et al US PGPUB 2008/0066123 A1 (“Igoe”)
             Per Claim 8, Halash in view of Seo and Khan discloses the non-transitory computer-readable storage medium of claim 1, 
                   Halash discloses wherein performing the task with the first electronic device comprises performing a first task associated with a first user (para. [0008]; para. [0042]; para. [0045]) 
                  Halash in view of Seo does not explicitly disclose wherein the instructions, which when executed by the one or more processors of the electronic device, further cause the electronic device to: perform, with the first electronic device, a second task associated with a second user different from the first user
               However, this feature is taught by Igoe (para. [0028]; para. [0042]; para. [0044]; para. [0050]; all active audio sink devices may individually detect that the remote control 118 has transmitted an instruction to change the volume…, para. [0056]; Multi-zone operation allows users 120 in different partitions of the HES 100 to received data from different source devices 122 registered with the WHEH 102…, para. [0060]; para. [0068]-[0069]).
              It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Igoe with the method of Halash in view of Seo and Khan in arriving at “wherein the instructions, which when executed by the one or more processors of the electronic device, further cause the electronic device to: perform, with the first electronic device, a second task associated with a second user different from the first user”, because such combination would have resulted in enhancing the user’s viewing experience upon receiving a command that necessitates viewing content on a display as well as providing customizable access to content (Igoe, para. [0050]; para. [0062]; para. [0065]; para. [0068]).
              Per Claim 9, Halash in view of Seo and Khan discloses the non-transitory computer-readable storage medium of claim 1,
               Halash in view of Seo does not explicitly disclose wherein performing the task with the first electronic device comprises: authenticating a user associated with the first electronic device or responsive to authenticating the user, performing the task
              However, these features are taught by Igoe:
              wherein performing the task with the first electronic device comprises: authenticating a user associated with the first electronic device (para. [0028]; para. [0050]; The WHEH 102 may detect the specific user or users of the HES 100 through RFID, image capture and analysis, or other personal identification technologies…, para. [0068]-[0069]); and
            responsive to authenticating the user, performing the task (para. [0068]-[0069])
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Igoe with the method of Halash in view of Seo and Khan in arriving at “wherein performing the task with the first electronic device comprises: authenticating a user associated with the first electronic device” and “responsive to authenticating the user, performing the task”, because such combination would have resulted in enhancing the user’s viewing experience upon receiving a command that necessitates viewing content on a display as well as restricting access to certain content (Igoe, para. [0050]; para. [0062]; para. [0065]; para. [0068]).
            Per Claim 10, Halash in view of Seo, Khan and Igoe discloses the non-transitory computer-readable storage medium of claim 9, 
               Igoe discloses wherein authenticating the user comprises receiving a biometric input (para. [0068]-[0069]).
             Per Claim 14, Halash in view of Seo and Khan discloses the non-transitory computer-readable storage medium of claim 1, 
               Halash in view of Seo does not explicitly disclose wherein performing the task with the first electronic device comprises: determining, based on the task, whether user authentication is required to perform the task and in accordance with a determination that user authentication is required to perform the task: receiving a second input, authenticating a user associated with the first electronic device based on the second input and in accordance with authenticating the user, performing the task with the first electronic device 
                 However, these features are taught by Igoe:
                 wherein performing the task with the first electronic device comprises: determining, based on the task, whether user authentication is required to perform the task (para. [0028]; A user 120 can perform some or all of the functionality of the remote control 118 by using simple audible commands. For example, to change the STB to channel 21…, para. [0050]; Similarly, access to certain programming channels can also be denied based on a television program rating system, time of day, or selected channels…, para. [0068]-[0069]); and
                  in accordance with a determination that user authentication is required to perform the task: receiving a second input (para. [0028]; para. [0050]; In one embodiment, the remote control 118 may be equipped with a fingerprint scanner used for identification of the user 120. The identification of the user 120 can be used to control access to various devices of the HES 100 based on a set of rules customizable for each user of the HES 100 by an authorized user (i.e., parent). For example, access to one or more devices can be denied based on time of day …, para. [0068]-[0069])
                 authenticating a user associated with the first electronic device based on the second input (para. [0028]; para. [0050]; the remote control 118 may be equipped with a fingerprint scanner used for identification of the user 120…, para. [0068]-[0069]); and
                in accordance with authenticating the user, performing the task with the first electronic device (para. [0028]; para. [0050]; para. [0068]-[0069])
               It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Igoe with the method of Halash in view of Seo and Khan in arriving at “wherein performing the task with the first electronic device comprises: determining, based on the task, whether user authentication is required to perform the task and in accordance with a determination that user authentication is required to perform the task: receiving a second input, authenticating a user associated with the first electronic device based on the second input and in accordance with authenticating the user, performing the task with the first electronic device”, because such combination would have resulted in enhancing the user’s viewing experience upon receiving a command that necessitates viewing content on a display as well as providing customizable access to content while restricting certain content to certain users (Igoe, para. [0050]; para. [0062]; para. [0065]; para. [0068]).
              Per Claim 16, Halash in view of Seo and Khan discloses the method of claim 11,
                  Method claim 16 and medium claim 8 are related as method and the medium of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 16 is similarly rejected under the same rationale as applied above with respect to claim 8.
               Per Claim 17, Halash in view of Seo and Khan discloses the method of claim 11, 
                 Method claim 17 and medium claim 9 are related as method and the medium of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 17 is similarly rejected under the same rationale as applied above with respect to claim 9.
              Per Claim 18, Halash in view of Seo, Khan and Igoe discloses the method of claim 17, 
                    Method claim 18 and medium claim 10 are related as method and the medium of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 18 is similarly rejected under the same rationale as applied above with respect to claim 10.
              Per Claim 20, Halash in view of Seo and Khan discloses the method of claim 11, 
                Method claim 20 and medium claim 14 are related as method and the medium of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 20 is similarly rejected under the same rationale as applied above with respect to claim 14.
             Per Claim 22, Halash in view of Seo and Khan discloses the electronic device of claim 12, 
                Device claim 22 and medium claim 8 are related as device and the medium of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 22 is similarly rejected under the same rationale as applied above with respect to claim 8.
            Per Claim 23, Halash in view of Seo and Khan discloses the electronic device of claim 12, 
                 Device claim 23 and medium claim 9 are related as device and the medium of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 23 is similarly rejected under the same rationale as applied above with respect to claim 9.
             Per Claim 24, Halash in view of Seo, Khan and Igoe discloses the electronic device of claim 23, 
                  Device claim 24 and medium claim 10 are related as device and the medium of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 24 is similarly rejected under the same rationale as applied above with respect to claim 10.
           Per Claim 26, Halash in view of Seo and Khan discloses the electronic device of claim 12, 
               Device claim 26 and medium claim 14 are related as device and the medium of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 25 is similarly rejected under the same rationale as applied above with respect to claim 14.

5.            Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Halash in view of Seo and Khan as applied to claim 1 above, and further in view of Marshall et al US PGPUB 2008/0034081 (“Marshall”)
                Per Claim 4, Halash in view of Seo and Khan discloses the non-transitory computer-readable storage medium of claim 1,
                  Halash discloses wherein receiving comprises: receiving, at a microphone of the first electronic device, the audio input (para. [0013]-[0015]);
                  Halash in view of Seo does not explicitly disclose transmitting data representing the received audio input to one or more servers or receiving from the one or more servers the data indicative of the task, wherein the task was determined by the one or more servers based on the data representing the received audio input
                  However, these features are taught by Marshall:
                  transmitting data representing the received audio input to one or more servers (para. [0015]; para. [0048]; para. [0056]); and
                  receiving from the one or more servers the data indicative of the task, wherein the task was determined by the one or more servers based on the data representing the received audio input (para. [0015]; para. [0048]; para. [0056]; para. [0158])
               It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine/incorporate the teachings of Marshall in the medium of Halash in view of Seo and Khan in arriving at “transmitting data representing the received audio input to one or more servers” and “receiving from the one or more servers the data indicative of the task, wherein the task was determined by the one or more servers based on the data representing the received audio input”, because such combination would have resulted in obtaining information including aggregated capabilities associated with each of the connected devices (Marshall, para. [0054])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658